             Case 2:19-cv-01221-JS Document 1 Filed 03/22/19 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


ARIEL RIVERA,                                              CASE NO.
           Plaintiff,

       vs.

TRANSUNION RENTAL SCREENING
SOLUTIONS,INC.,
     Defendant.


TRANS UNION REN~'A~.SCREENING SOLU~'IONS,INC.'S l~tOTICE OF REll~IO~A~,


       Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant Trans Union Rental Screening

Solutions, Inc. ("Trans Union") hereby removes the subject action from the Court of Common

Pleas of Montgomery County, Pennsylvania, to the United States District Court for the Eastern

District of Pennsylvania, on the following grounds:

       1.      Plaintiff Ariel Rivera served Trans Union on March 5, 2019, with a Notice To

Defend ("Notice") and Complaint ("Complaint") filed in the Court of Common Pleas of

Montgomery County, Pennsylvania. Copies of the Notice and Complaint are attached hereto as

Exhibit A and Exhibit B, respectively. No other process, pleadings or orders have been served

on Trans Union.

       2.      Plaintiff makes claims under, alleges that Trans Union violated and alleges that

Trans Union is liable under the Fair Credit Reporting Act, 15 U.S.C. ~ 1681 et seq.(the "FCRA")

See Complaint ~¶ 1 and 4-19.

       3.      This Court has original jurisdiction over the subject action pursuant to 28 U.S.C.

§ 1331 since there is a federal question. As alleged, this suit falls within the FCRA which thus

supplies this federal question.



                                            Page 1 of 3
             Case 2:19-cv-01221-JS Document 1 Filed 03/22/19 Page 2 of 3




        4.     Pursuant to 28 U.S.C. § 1441, et seq., this cause may be removed from the Court

of Common Pleas of Montgomery County, Pennsylvania, to the United States District Court for

the Eastern District of Pennsylvania.

        5.     Notice of this removal will promptly be filed with the Court of Common Pleas of

Montgomery County Pennsylvania and served upon all adverse parties.

        WHEREFORE, Defendant Trans Union Rental Screening Solutions, Inc., by counsel,

removes the subject action from the Court of Common Pleas of Montgomery County,

Pennsylvania, to this United States District Court, Eastern Bistrict of Pennsylvania.


Date:          `~ ~~~ ~ ~ ~                           Respectfully submitted,
                                                        n
                                                          ~
                                                          ~ /~~
                                                      /s/ Casev B. Green
                                                      Casey B. Green, Esq.
                                                      Sidkoff, Pincus &Green,P.C.
                                                      2700 Aramark Tower
                                                       1 101 Market Street
                                                      Philadelphia, PA 19107
                                                      Ph: (215)574-0600 Fax: (215)574-0310
                                                      E-Mail: cgz(a~sidkoffpincus~reen.com

                                                      Counselfo~~ Defendant T~ansUnion Rental
                                                      Screening Solutions, Inc.




                                             Page 2 of 3
              Case 2:19-cv-01221-JS Document 1 Filed 03/22/19 Page 3 of 3



                                   CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing has been filed electronically

on the meday of March,2019. Notice of this filing will be sent to the following parties by

operation ofthe Court's electronic filing system. Parties may access this filing through the Court's

electronic filing.

 None.

        The undersigned further certifies that a true copy of the foregoing was served on the

following parties via First Ciass, U.S. Mail, postage prepaid, on the~~~~      day of March,209

properly addressed as follows:

 ion Pt~~n~tiff A~•ie~ ~2i~~e~•a
 Vicki Piontek, Esq.
 951 Allentown Road
 Lansdale, PA 19446


                                                       /s/ Casev B. Green
                                                       Casey B. Green, Esq.
                                                       Sidkoff, Pincus &Green,P.C.
                                                       2700 Aramark Tower
                                                       1 101 Market Street
                                                       Philadelphia,PA 19107
                                                       Ph: (215) 574-0600 Fax: (215)574-0310
                                                       E-Mail: cgz(a~sidkoffpincus~reen.com

                                                       Counselfor Defendant Trans Union Rental
                                                       Screening Solutions, Inc.




                                              Page 3 of 3
